PER CURIAM.
The sentence imposed against the appellant is a departure sentence. Henderson v. State, 596 So.2d 774 (Fla. 1st DCA 1992), review denied, 602 So.2d 941 (Fla.1992); Henderson v. State, 577 So.2d 653 (Fla. 1st DCA 1991), review denied, 589 So.2d 291 *173(Fla.1991); Robinson v. State, 520 So.2d 1 (Fla.1988). No reasons for departure were provided. Accordingly, we VACATE the sentence and REMAND for resentencing within the guidelines, with no possibility of departure therefrom. Pope v. State, 561 So.2d 554 (Fla.1990). The trial court is directed to give the appellant credit for all time served as of the date of final resen-tencing. See Brown v. State, 584 So.2d 209 (Fla. 1st DCA 1991).
ZEHMER, C.J., and BARFIELD and MICKLE, JJ., concur.